Citation Nr: 0620957	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

The veteran's representative submitted a statement in 
September 2002 wherein he said that the submission served as 
a request for an increased rating for the veteran's service-
connected disabilities involving his shin splints and knees.  
Those issues are referred to the RO for such further 
development as may be required.

Finally, the claims file contains medical records pertaining 
to the veteran's spouse.  It is not clear as to why the 
records are in the claims file.  The Board does note that a 
VA outpatient social work record entry, dated June 27, 2002, 
addressed the veteran's financial difficulties at that time.  
It was noted that the veteran's family lived off his salary 
and that his wife needed "24/7" care that was provided by 
their daughter.  It is possible that the records were 
provided in support of a claim for aid and attendance for the 
spouse.

The issue of entitlement to special monthly compensation for 
aid and attendance for the veteran's spouse is referred to 
the RO for such further development as may be necessary.  If 
the veteran is not pursuing a claim related to his spouse, 
the medical records of the spouse should be removed from the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was originally granted service connection for a 
cervical spine strain in May 1993.  He was assigned a 
noncompensable rating for limitation of motion of the 
cervical spine.  The rating was based on the results of a 
February 1993 VA examination where the veteran had a full 
range of motion of the cervical spine.  X-rays at that time 
were interpreted to show a normal cervical spine.

The veteran submitted a claim for convalescence benefits 
under 38 C.F.R. § 4.30 in March 2002.  Included with his 
claim was a letter from the VA medical center (VAMC) in North 
Little Rock, Arkansas, that said the veteran had had surgery 
for a herniated nucleus pulposus (HNP) involving the cervical 
spine and was entitled to a temporary 100 percent rating.  
The letter also indicated that it would take 12 weeks for the 
veteran to fully recuperate from his surgery.  

The only medical records in the claims file that relate to 
the veteran's surgery, or the need for it, are the discharge 
summary from his period of hospitalization in February 2002, 
and an August 2002 letter from a physician at the North 
Little Rock VAMC.  The summary does not refer to any prior 
care or history of how the HNP occurred or why the veteran 
required surgery in February 2002.  The August 2002 letter 
only refers to the veteran's status of being able to return 
to work with a 40 pound limit to his lifting capacity.  

It is unlikely that the veteran was seen for surgery only in 
February 2002 with no preliminary evaluations.  It is likely 
that there are outstanding VA treatment records at the North 
Little Rock VAMC that precede the February 2002 surgery.  The 
treatment records are pertinent to the veteran's claim for an 
increased rating as they may demonstrate entitlement to a 
compensable rating prior to the surgery.  Further, there are 
no post-surgery treatment records, other than those from the 
VAMC in Louisville when the veteran was trying to get a 
release for employment.  There is a July 2002 response to a 
congressional inquiry that refers to a clinical evaluation in 
April 2002 and the August 2002 letter that was written after 
a neurosurgery review that same month.  The actual medical 
records must be obtained and associated with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran was last examined for cervical spine disability 
in June 2003.  Although the veteran said that he had no 
additional information to provide in a statement dated in 
November 2004, there are no treatment records dated beyond 
2002.  Even if the veteran has had no follow-up at any VA 
facility, a new examination is required to assess the current 
level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided 
treatment related to his cervical spine 
since February 2001 until the present.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  Even if the veteran does 
not report any treatment, a request for 
records must be made from the North 
Little Rock VAMC for records from 
February 2001 to the present.  

2.  The veteran should be afforded an 
examination to assess the current status 
of his cervical spine disability.  The 
claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner should make all findings 
necessary to determine the current 
severity of the veteran's cervical spine 
disability.  The examiner should provide 
a complete rationale for any opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  The 
supplemental statement of the case must 
list all pertinent statutory and 
regulatory provisions.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


